El Juez; Asociado Seño®, Wolf,
emitió la opinión del tribunal.
El presente es un caso en que la Corte de Distrito de Guayama dictó sentencia contra el apelante en una causa criminal. El caso se inició en la Corte Municipal de Patillas. El récord de la apelación para ante la Corte de Distrito de Guayama fué radicado en esa corte el 22 de diciembre de 1932. El juicio se celebró en marzo 7, 1933. En dicbo día y aparentemente antes de comenzar el juicio el apelante ra-dicó una moción solicitando el archivo y sobreseimiento del caso por no haber sido éste señalado dentro de diez días de recibidos los documentos en la corte de distrito. El apelante se fundó en el quinto inciso del artículo 29 del Código de Enjuiciamiento Criminal que lee como signe:
“El juez de paz remitirá el sumario dentro del quinto día al tribunal de distrito, el cual dentro de los diez días de su recibo seña-lará día para la celebración del - juicio, citando al Fiscal y al acu-sado.- . En el acto del juicio se podrán aducir nuevas pruebas o-re-producir aquéllas que el juez -de paz hubiere admitido o rehusado. *236El tribunal decidirá definitivamente sobre la admisión de tales prue-bas y después de practicarlas y oír a las partes, dictará dentro del segundo día fallo definitivo, condenatorio' o absolutorio, ordenando la libertad del acusado si estuviere preso, en caso de un fallo abso-lutorio.”
 Respecto a ese inciso Remos resuelto antes y particularmente en el caso de El Pueblo v. Acosta, 40 D.P.R. 471 que el estatuto es imperativo, y en el caso citado la acusada fué absuelta porque el juez no dictó sentencia dentro de dos días según exige el referido artículo. Es de notarse que en ese caso el juez tenía los procedimientos en sus manos para dictar fallo y dejó de cumplir con el estatuto; Aunque éste es imperativo, cabe preguntar: ¿Es por sí mismo ejecutorio! ¿Sobre quién recae el deber de ejecutarlo! El artículo 29 trata de varios extremos, y todos ellos no tienen necesariamente que considerarse de la misma manera. Tenemos la analogía del caso de Ledesma v. Agrait, 19 D.P.R. 566, donde la cuestión a resolver por el tribunal fué en qué casos un mandatario puede adquirir los bienes de su mandante. Esa adquisición no podía efectuarse bajo ciertas condiciones a causa del artículo 1362 del Código Civil. Resolvimos en el curso de la opinión que todas las prohibiciones del estatuto no había que tratarlas necesariamente en la misma forma. Eso era así porque podían tal vez surgir diferentes situaciones o relaciones a virtud de las varias disposiciones del artículo.
Volviendo a los hechos del presente caso el apelante, al llegar el sumario a la Corte de Distrito de Guayama, no dió paso alguno para solicitar del Secretario o del Juez que se-ñalara el caso para juicio.
Consideremos los deberes del juez. Ordinariamente él no tiene que señalar un caso hasta que el secretario le llame la atención hacia el asunto.
Mejor podría esperarse del secretario de la corte que llame la atención del juez, pero dudamos que.ese deber sea imperativo a menos que el apelante gestione en alguna forma *237el señalamiento. Debe recordarse que ordinariamente un apelante no está muy ansioso de que su caso sea llamado para juicio. Por consiguiente en la mayoría de los casos él no pedirá su señalamiento. Quizá el fiscal de distrito podría solicitar el señalamiento, y desde luego, la corte lo podría bacer motu proprio. Tanto El Pueblo de Puerto Rico como el acusado deben tener interés en'que el caso sea señalado, pero cuando se consideran todas las posibilidades, ¿es el Pe-cho de que cualquiera de las personas mencionadas deje de solicitar el señalamiento del caso lo que la legislatura tuvo en mente? Cuando se considera la tácita aquiescencia de un apelante a la omisión de señalar, nos sentimos obligados a resolver que el carácter imperativo del estatuto sólo surge cuando alguien toma acción para darle efecto. En muchas jurisdicciones la radicación de una excepción previa o de otras muchas mociones similares no hace que la corte actúe sua sponte, sino que una de las partes tiene que pedir la ce-lebración de una vista.
Resolvemos, pues, que, bajo las circunstancias, el apelante, por haber ido a juicio sin haber solicitado un señalamiento, no puede insistir en el carácter imperativo del estatuto y puede resolverse que ha renunciado su derecho. Hasta donde hemos podido indagar, en apelaciones de cortes de paz y mu-nicipales, la práctica general en los Estados Unidos es que una de las partes solicite el señalamiento de la causa. Puede entonces surgir la duda de si el que se permita que un acu-sado quede disfrutando de plena libertad por razón de no haberle señalado su caso un funcionario de la corte, consti-tuiría un debido procedimiento de ley. No creemos que haya necesidad de considerar la constitucionalidad del estatuto, porque la interpretación que le hemos dado obviaría esa ne-cesidad.
En la discusión de este caso surgieron dudas respecto a si el estatuto debe o no aplicarse universalmente como impe-rativo. Hemos, pues, examinado las leyes para determinar si el artículo 29, supra, referente a apelaciones de juzgados *238de paz, es también aplicable a cortes municipales. Todas las leyes que rigen los juicios en las cortes municipales parecen ser las siguientes:
“Ley proveyendo para las apelaciones en causas criminales.
“Decrétase por la Asamblea Legislativa de Puerto Bico:
“Artículo 1. — Que cualquiera de las partes en una acción criminal originada' en una Corte de Distrito podrá apelar a la C'orte Suprema en la forma prescrita por el Título IX del Código de En-juiciamiento Criminal; y asimismo podrá cualquiera de las partes apelar para ante la Corte Suprema, en un causa criminal en que estuviere implicada la infracción de las leyes penales de Puerto Bico, originada en un juzgado municipal; Disponiéndose, sm embargo, que en causas originadas en un juzgado municipal, la apelación del fallo de la Corte de Distrito deberá interponerse dentro de los treinta días de haberse registrado la sentencia.
“Artículo 2. — Una apelación podrá interponerse p#ra ante la Corte de Distrito por el acusado solamente, del fallo definitivo de un juzgado municipal, en causa criminal, en la forma actualmente prescrita por la ley para las apelaciones de las sentencias de los jueces de paz; disponiéndose, que en tales casos la notificación del recurso se hará por el acusado, presentándola por escrito al secre-tario del tribunal sentenciador, dentro de los cinco- días de regis-trada la sentencia, debiendo dicha notificación venir acompañada de una fianza personal o pecuniaria, por la cantidad que fijare el tribunal, la cual no excederá de quinientos dollars y se ajustará a los requisitos impuestos por la vigente Ley para las fianzas en casos de apelación de las decisiones de los jueces de paz.
“Artículo 3. — Todas las leyes, órdenes y decretos que se opusie-ren a esta Ley, quedan por la presente derogados.
“Artículo 4. — Esta Ley empezará a regir desde el día primero de julio de 1904.
“Aprobada, mayo 28 de 1.9¡0d,” (Sesión Extraordinaria, pág. 17).
“Ley prescribiendo el procedimiento para los juicios de causas criminales en los juzgados municipales.
“Decrétase por la Asamblea Legislativa de Puerto Bico:
“Artículo 1. — Que el procedimiento para el inicio y la celebra-ción de juicio en causas criminales en los juzgados municipales, serán los mismos que dispone la ley para causas criminales en los juzgados de paz.
*239“Artículo 2. — Todas las leyes y partes de las mismas que se opu-■sieren a esta Ley, quedan por la presente derogadas.
“Artículo 3. — Esta Ley empezará a regir desde el primero de julio de 1904.
“Aprobada, mayo 28 de 1904.” (Sesión Extraordinaria, pág. 18).
Así, pues, no se proveyó específicamente lo que habría de 'hacerse con el caso después que llegara a la corte de distrito. La jurisdicción de las cortes municipales fué ampliamente aumentada. Con excepciones limitadas, su jurisdicción fué extendida a todos los misdemeanors. Por tanto, se aumen-taron las apelaciones. Cuando tantas apelaciones llegaban a las cortes de distrito, puede haber sido, y probablemente fué, la intención de la Legislatura, que las cortes de distrito de-bieran manejar sus propios calendarios, como es usual en ■cortes de registro. La idea puede haber sido diferente al tratarse de la jurisdicción limitada de las cortes de paz.
■ El segundo señalamiento de error, carece de importancia, según indica el fiscal. El acusado presentó excepción peren-toria a la denuncia por ser vaga e incierta, toda vez que de la misma no' podía determinarse si el proceso se incoaba a virtud del primero o del segundo apartados de la ley de ca-lumnia e injuria, Compilación de 1911, secciones 5691 a 5696. Es de notarse que la excepción perentoria no se fundó en duplicidad, y aparece suficientemente de la denuncia que se hizo el cargo de haber violado cada uno de los apartados referidos. En otras palabras, el acusado imputó a José Gr. Morales el ser hijo de una prostituta y haber tratado de co-meter violación. Aunque, según indica el fiscal, puede ser que la denuncia esté mal redactada y que algunas palabras contenidas en un cargo corresponden, más propiamente al otro, sin embargo, las palabras de la denuncia eran lo sufi-cientemente claras para informar al acusado de los hechos por los cuales fué procesado.
El tercer señalamiento de error se refiere a la aprecia-ción de la prueba por la corte inferior. La idea del apelante *240es que la persona contra quien se dirigió la calumnia no fué suficientemente identificada, pero liemos examinado las de-claraciones de los testigos de cargo y hallamos que la iden-tificación fué completa; en otras palabras, que la persona injuriada por la calumnia fué mencionada por su nombre.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Hutchison está conforme con el resultado.